Name: 79/606/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 2 July 1979 extending Decision 77/421/ECSC opening tariff preferences for products covered by that Community and originating in Lebanon
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-07-07

 Avis juridique important|41979D060679/606/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 2 July 1979 extending Decision 77/421/ECSC opening tariff preferences for products covered by that Community and originating in Lebanon Official Journal L 169 , 07/07/1979 P. 0018 - 0018****( 1 ) OJ NO L 169 , 7 . 7 . 1977 , P . 29 . ( 2 ) OJ NO L 175 , 29 . 6 . 1978 , P . 28 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 2 JULY 1979 EXTENDING DECISION 77/421/ECSC OPENING TARIFF PREFERENCES FOR PRODUCTS COVERED BY THAT COMMUNITY AND ORIGINATING IN LEBANON ( 79/606/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS , PENDING THE ENTRY INTO FORCE OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE LEBANESE REPUBLIC , SIGNED ON 3 MAY 1977 , THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES ADOPTED AUTONOMOUSLY AND CONCOMITANTLY DECISION 77/421/ECSC ( 1 ) OPENING TARIFF PREFERENCES FOR PRODUCTS COVERED BY THAT COMMUNITY AND ORIGINATING IN LEBANON ; WHEREAS THAT DECISION WAS EXTENDED UNTIL 30 JUNE 1979 AT THE LATEST BY DECISION 78/555/ECSC ( 2 ); WHEREAS THE AFOREMENTIONED AGREEMENT HAS NOT YET ENTERED INTO FORCE ; WHEREAS THE PERIOD OF VALIDITY OF THE AUTONOMOUS MEASURES SHOULD BE EXTENDED BY SIX MONTHS ; IN AGREEMENT WITH THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ARTICLE 4 OF DECISION 77/421/ECSC , THE DATE ' 30 JUNE 1979 ' IS HEREBY REPLACED BY ' 31 DECEMBER 1979 ' . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . DONE AT BRUSSELS , 2 JULY 1979 . THE PRESIDENT M . O ' KENNEDY